DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Warning
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 28 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-27, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lavialle et al. (US 2012/0175033).
	Regarding claims 17-23, 26 and 30, Lavialle et al. teaches a rubber composition comprising a diene elastomer that is predominantly (more than 50 phr) an isoprene elastomer wherein the isoprene elastomer is an isobutene/isoprene copolymer (a butyl rubber copolymer) (¶41-42), carbon black at a content of between 0.1 and 10 phr (¶71), and from 10 to 150 phr of a platy filler such as graphite (¶85, 92).  As claimed, the plasticizing oil can be present at an amount of 0 and therefore, is not a required component of the composition.
	The claimed range of greater than or equal to 60 phr for the graphite is not taught with sufficient specificity for an anticipation rejection.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 60 to 150 phr, more specifically from 65-100 phr, of graphite in the rubber composition, as taught by Lavialle et al., and would have been motivated to do so because Lavialle et al. teaches that this amount is suitable for use in the disclosed invention.
Regarding claims 24 and 25, Lavialle et al. teaches that the rubber composition may contain a mixture of several diene elastomers (¶43) and that the other diene elastomers are styrene butadiene rubber, isoprene/butadiene copolymers, natural rubber, or isoprene/styrene copolymers (¶39).  
	Regarding claim 27, Lavialle et al. teaches that the composition may contain from 1 to 20 phr of a plasticizing resin (¶114, 115).
	Regarding claim 32, Lavialle et al. teaches a tire comprising the rubber composition (¶144).

Claims 17-26, 28, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kanou et al. (US 2014/0024762) in view of Lavialle et al. (US 2012/0175033).
	Regarding claim 17-26, 28, and 29, Kanou et al. teaches a rubber composition comprising 100 parts by weight of a rubber component, from 1 to 9 parts by weight of carbon black, and from 80 to 150 parts by weight of a layered or platy filler (¶17).  The rubber component comprises from 80% by mass to 100% by mass of a butyl-based rubber such as butyl rubber (isobutylene polymer) and halogenated butyl rubber, and at most 20% by mass of a dienic rubber such as natural rubber, synthetic polyisoprene rubber, polybutadiene, and styrene butadiene rubber (¶19-22).  The platy filler can be chosen from kaolin, clay, or mica (¶28).  The rubber composition also contains 10 parts by mass of process oil (plasticizing oil).
	Kanou et al. does not teach that the platy filler is graphite.  However, Lavialle et al. teaches a rubber composition for an internal tire rubber layer comprising a diene elastomer that is predominantly (more than 50 phr) an isoprene elastomer wherein the isoprene elastomer is an isobutene/isoprene copolymer (a butyl rubber copolymer) (¶41-42) and from 10 to 150 phr of a platy filler such as graphite or phyllosilicates such as clay, mica or kaolin (¶85, 92).  Kanou et al. and Lavialle et al. are analogous art because they are from the same field of endeavor, namely that of butyl rubber containing compositions useful for internal tire rubber layers.  At the time of 
	Regarding claims 31-33, Kanou et al. teaches tires containing inner liners made of the rubber composition (¶36).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767